


EXHIBIT 10.2

 

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of November 15, 2005, made by each of the
undersigned Grantors (each a “Grantor” and together the “Grantors”), in favor of
Prencen Lending LLC, a Delaware limited liability company, in its capacity as
agent for the Lenders (as such terms are defined below) party to the Loan
Agreement referred to below (in such capacity, together with any successor
Agent, the “Agent”).

W I T N E S S E T H:

WHEREAS, Cenuco, Inc., a Delaware corporation (the ”Parent”), Hermes Acquisition
Company I LLC, a Delaware limited liability (“HAC”), Lander Intangibles
Corporation, a Delaware corporation (“LIC”), Lander Co., Inc., a Delaware
corporation (“Lander” and, together with Parent, HAC and LIC, each a “Borrower”
and collectively, the “Borrowers”), each Affiliate and/or Subsidiary of the
Parent listed as a “Guarantor” on the signature pages thereto, the lenders from
time to time party thereto (each a “Lender” and collectively, the ”Lenders”),
and the Agent are parties to a Bridge Term Loan Agreement, dated as of November
15, 2005 (such agreement, as amended, restated, supplemented or otherwise
modified from time to time, including any replacement agreement therefor, being
hereinafter referred to as the “Loan Agreement”);

WHEREAS, pursuant to the Loan Agreement, the Lenders have agreed to make certain
loans (each a “Loan” and collectively, the “Loans”), to the Borrowers in an
aggregate principal amount at any one time outstanding not to exceed the Total
Commitment (as defined in the Loan Agreement);

WHEREAS, it is a condition precedent to the Lenders making any Loan and
providing any other financial accommodation to the Borrowers pursuant to the
Loan Agreement that each Grantor shall have executed and delivered to the Agent
a security agreement providing for the grant to the Agent for the benefit of the
Agent and the Lenders of a security interest in all personal property of such
Grantor;

WHEREAS, the Grantors are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation, with the credit needed
from time to time by each Grantor often being provided through financing
obtained by the other Grantors and the ability to obtain such financing being
dependent on the successful operations of all of the Grantors as a whole; and

WHEREAS, each Grantor has determined that the execution, delivery and
performance of this Agreement directly benefit, and are in the best interest of,
such Grantor;

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Lenders to make and maintain the Loans and provide other
financial accommodations to the Borrowers pursuant to the Loan Agreement, the
Grantors hereby jointly and severally agree with the Agent, for the benefit of
the Lenders, as follows:

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

SECTION 1.

Definitions .

(a)         Reference is hereby made to the Loan Agreement for a statement of
the terms thereof. All terms used in this Agreement and the recitals hereto
which are defined in the Loan Agreement or in Article 9 of the Uniform
Commercial Code as in effect from time to time in the State of New York (the
“Code”) and which are not otherwise defined herein shall have the same meanings
herein as set forth therein; provided that terms used herein which are defined
in the Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as the Agent may otherwise determine.

(b)         The following terms shall have the respective meanings provided for
in the Code: “Accounts”, “Cash Proceeds”, “Chattel Paper”, “Commercial Tort
Claim”, “Commodity Account”, “Commodity Contracts”, “Deposit Account”,
“Documents”, “Equipment”, “Fixtures”, “General Intangibles”, “Goods”,
“Instruments”, “Inventory”, “Investment Property”, “Letter-of-Credit Rights”,
“Noncash Proceeds”, “Payment Intangibles”, “Proceeds”, “Promissory Notes”,
“Record”, “Security Account”, “Software”, and “Supporting Obligations”.

(c)         As used in this Agreement, the following terms shall have the
respective meanings indicated below, such meanings to be applicable equally to
both the singular and plural forms of such terms:

“Agreement” means this Security Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.

“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
hereto).

“Copyrights” means all domestic and foreign copyrights, whether registered or
unregistered, including, without limitation, all copyright rights throughout the
universe (whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by any Grantor (including,
without limitation, all copyrights described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.

“Intellectual Property” means the Copyrights, Trademarks and Patents.

“Licenses” means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.

 

 

 

-2-

 

 

 


--------------------------------------------------------------------------------

 

 

“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).

“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in Schedule
II hereto), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office, or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all reissues, divisions, continuations, continuations in part and extensions or
renewals thereof.

“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by any Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II hereto).

“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by any Grantor (including, without limitation, all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/a’s, Internet domain names, trade
styles, designs, logos and other source or business identifiers described in
Schedule II hereto), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state thereof or any other country or any political
subdivision thereof), and all reissues, extensions or renewals thereof, together
with all goodwill of the business symbolized by such marks and all customer
lists, formulae and other Records of any Grantor relating to the distribution of
products and services in connection with which any of such marks are used.

 

 

 

-3-

 

 

 


--------------------------------------------------------------------------------

 

 

SECTION 2.     Grant of Security Interest. As collateral security for all of the
Obligations (as defined in Section 3 hereof), each Grantor hereby pledges and
assigns to the Agent, and grants to the Agent, for the benefit of the Lenders, a
continuing security interest in, all personal property of such Grantor, wherever
located and whether now or hereafter existing and whether now owned or hereafter
acquired, of every kind and description, tangible or intangible (the
“Collateral”), including, without limitation, the following:

 

(a)

all Accounts;

 

 

(b)

all Chattel Paper (whether tangible or electronic);

 

 

(c)

the Commercial Tort Claims specified on Schedule VI hereto;

(d)         all Deposit Accounts, all cash, and all other property from time to
time deposited therein and the monies and property in the possession or under
the control of any Agent or any Lender or any affiliate, representative, agent
or correspondent of the Agent or any Lender;

 

(e)

all Documents;

(f)          all Equipment (other than Equipment that is subject to a purchase
money security interest permitted by Section 7.01 of the Loan Agreement);

 

(g)

all Fixtures;

(h)         all General Intangibles (including, without limitation, all Payment
Intangibles);

 

(i)

all Goods;

 

 

(j)

all Instruments (including, without limitation, Promissory Notes);

 

(k)

all Inventory;

 

 

(l)

all Investment Property;

 

 

(m)

all Copyrights, Patents and Trademarks, and all Licenses;

 

 

(n)

all Letter-of-Credit Rights;

 

 

(o)

all Supporting Obligations;

 

(p)         all other tangible and intangible personal property of such Grantor
(whether or not subject to the Code), including, without limitation, all bank
and other accounts and all cash and all investments therein, all proceeds,
products, offspring, accessions, rents, profits, income, benefits, substitutions
and replacements of and to any of the property of such Grantor described in the
preceding clauses of this Section 2 (including, without limitation, any proceeds
of insurance thereon and all causes of action, claims and warranties now or
hereafter held by such Grantor in respect of any of the items listed above), and
all books, correspondence,

 

 

-4-

 

 

 


--------------------------------------------------------------------------------

 

files and other Records, including, without limitation, all tapes, disks, cards,
Software, data and computer programs in the possession of or under the control
of such Grantor or any other Person from time to time acting for such Grantor
that at any time evidence or contain information relating to any of the property
described in the preceding clauses of this Section 2 or are otherwise necessary
or helpful in the collection or realization thereof; and

(q)         all Proceeds, including all Cash Proceeds and Noncash Proceeds, and
products of any and all of the foregoing Collateral;

in each case howsoever such Grantor’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).

 

SECTION 3.     Security for Obligations. The security interest created hereby in
the Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereafter incurred (the
“Obligations”):

(a)         the punctual payment by each Grantor, as and when due and payable
(whether by stated maturity, by acceleration or otherwise), of all amounts from
time to time owing by it in respect of the Loan Agreement and the other Loan
Documents, including, without limitation, (i) all principal of and interest on
the Loans (including, without limitation, all interest that accrues after the
commencement of any Insolvency Proceeding of any Loan Party, irrespective of
whether a claim therefor is allowed in such Insolvency Proceeding), (ii) in the
case of a Guarantor, all amounts from time to time owing by such Grantor in
respect of its guaranty made pursuant to Article XI of the Loan Agreement or
under any other Guaranty to which it is a party, including all obligations
guaranteed by such Grantor and (iii) all fees, commissions, expense
reimbursements, indemnifications and all other amounts due or to become due
under any Loan Document; and

(b)         the due performance and observance by each Grantor of all of its
other obligations from time to time existing in respect of the Loan Documents.

SECTION 4.     Representations and Warranties. Each Grantor jointly and
severally represents and warrants as follows:

(a)         Schedule I hereto sets forth (i) the exact legal name of each
Grantor and (ii) the organizational identification number of each Grantor or
states that no such organizational identification number exists.

(b)         Each Grantor (i) is a corporation, limited liability company or
limited partnership duly organized, validly existing and/or in good standing (as
applicable) under the laws of the state or jurisdiction of its organization as
set forth on Schedule I hereto, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated and to
execute, deliver and perform this Agreement and each other Loan Document to be
executed and delivered by it pursuant hereto and to consummate the transactions
contemplated hereby and thereby, and (iii) is duly qualified to do business and
is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, other than in such

 

 

-5-

 

 

 


--------------------------------------------------------------------------------

 

jurisdictions where the failure to be so qualified and in good standing could
not reasonably be expected to have a Material Adverse Effect.

(c)         The execution, delivery and performance by each Grantor of this
Agreement and each other Loan Document to which such Grantor is or will be a
party (i) have been duly authorized by all necessary action, (ii) do not and
will not contravene its charter or by-laws, its limited liability company or
operating agreement or its certificate of partnership or partnership agreement,
as applicable, or any applicable law or any contractual restriction binding on
or otherwise affecting such Grantor or any of its properties, (iii) do not and
will not result in or require the creation of any Lien (other than pursuant to
any Loan Document) upon or with respect to any of its properties and (iv) do not
and will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to it or its operations or any of its properties.

(d)         This Agreement is, and each other Loan Document to which any Grantor
is or will be a party, when executed and delivered, will be, a legal, valid and
binding obligation of such Grantor, enforceable against such Grantor in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws and general
equitable principles.

(e)         There is no pending or, to the best knowledge of any Grantor,
threatened action, suit, proceeding or claim affecting any Grantor or its
properties, before any Governmental Authority or any arbitrator, or any order,
judgment or award by any Governmental Authority or arbitrator, that may
adversely affect the grant by any Grantor, or the perfection, of the security
interest purported to be created hereby in the Collateral, or the exercise by
the Agent of any of its rights or remedies hereunder.

(f)         All Federal and foreign and all state and local tax returns and
other reports required by applicable law to be filed by any Grantor have been
filed, or extensions have been obtained, and all taxes, assessments and other
governmental charges imposed upon any Grantor or any property of such Grantor
(including, without limitation, all federal income and social security taxes on
employee’s wages and all sales taxes) and which have become due and payable on
or prior to the date hereof have been paid, except to the extent contested in
good faith by proper proceedings which stay the imposition of any penalty, fine
or Lien resulting from the non-payment thereof and with respect to which
adequate reserves have been set aside for the payment thereof in accordance with
GAAP.

(g)         All Equipment, Fixtures, Goods and Inventory now existing are, and
all Equipment, Fixtures, Goods and Inventory hereafter existing will be, located
and/or based at the addresses specified therefor in Schedule III hereto (as
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof). Each Grantor’s chief place of business and chief executive
office, the place where such Grantor keeps its Records concerning Accounts and
all originals of all Chattel Paper are located at the addresses specified
therefor in Schedule III hereto. None of the Accounts is evidenced by Promissory
Notes or other Instruments other than Promissory Notes and Instruments delivered
to the Agent pursuant to the terms of the Pledge Agreement. Set forth in
Schedule IV hereto is a complete and accurate list, as of the date of this
Agreement, of each Deposit Account, Securities Account and Commodities

 

 

-6-

 

 

 


--------------------------------------------------------------------------------

 

Account of each Grantor, together with the name and address of each institution
at which each such Account is maintained, the account number for each such
Account and a description of the purpose of each such Account. Set forth in
Schedule II hereto is (i) a complete and correct list of each trade name used by
each Grantor and (ii) the name of, and each trade name used by, each Person from
which such Grantor has acquired any substantial part of the Collateral within
four months prior to the date hereof.

(h)         Each Grantor has made available to the Agent complete and correct
copies of each License described in Schedule II hereto, including all schedules
and exhibits thereto, which represents all of the Licenses material to such
Grantor’s business and existing on the date of this Agreement. Each such License
sets forth the entire agreement and understanding of the parties thereto
relating to the subject matter thereof, and there are no other agreements,
arrangements or understandings, written or oral, relating to the matters covered
thereby or the rights of any Grantor or any of its Affiliates in respect
thereof. Each such License now existing is, and each other License which is
material to such Grantor’s business will be, the legal, valid and binding
obligation of the parties thereto, enforceable against such parties in
accordance with its terms. No default by any Grantor, or, to the best knowledge
of each Grantor, any other party thereto has occurred under any such License,
nor does any defense, offset, deduction or counterclaim exist thereunder in
favor of any such party.

(i)          The Grantors own and control, or otherwise possess adequate rights
to use, all Trademarks, Patents and Copyrights, which are the only trademarks,
patents, copyrights, inventions, trade secrets, proprietary information and
technology, know-how, formulae, and rights of publicity necessary to conduct
their business in substantially the same manner as conducted as of the date
hereof. Schedule II hereto sets forth a true and complete list of all
Intellectual Property and Licenses owned or used by each Grantor as of the date
hereof which are material to such Grantor’s business. All such Intellectual
Property is subsisting and in full force and effect, has not been adjudged
invalid or unenforceable, is valid and enforceable and has not been abandoned in
whole or in part. Except as set forth in Schedule II, no such Intellectual
Property is the subject of any licensing or franchising agreement (other than
licensed software acquired in the ordinary course of business). No Grantor has
any knowledge of any conflict with the rights of others to any Intellectual
Property, and, to the best knowledge of each Grantor, no Grantor is now
infringing or in conflict with any such rights of others in any material respect
and no other Person is now infringing or in conflict in any material respect
with any such properties, assets and rights owned or used by any Grantor. No
Grantor has received any written notice that it is violating or has violated in
any material respect, the trademarks, patents, copyrights, inventions, trade
secrets, proprietary information and technology, know-how, formulae, rights of
publicity or other intellectual property rights of any third party.

(j)          The Grantors are and will be at all times the sole and exclusive
owners of, or otherwise have and will have adequate rights in, the Collateral
free and clear of any Lien except for (i) the Lien created by this Agreement and
(ii) the Permitted Liens. No effective financing statement or other instrument
similar in effect covering all or any part of the Collateral is on file in any
recording or filing office except (A) such as may have been filed in favor of
the Agent relating to this Agreement and (B) such as may have been filed to
perfect or protect any Permitted Lien.

 

 

 

-7-

 

 

 


--------------------------------------------------------------------------------

 

 

(k)         The exercise by the Agent of any of its rights and remedies
hereunder will not contravene any law or any Material Contract or any
contractual restriction binding on or otherwise affecting any Grantor or any of
its properties and will not result in, or require the creation of, any Lien upon
or with respect to any of its properties.

(l)          No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or other regulatory body, or any
other Person, is required for (i) the grant by any Grantor, or the perfection,
of the security interest purported to be created hereby in the Collateral or
(ii) the exercise by the Agent of any of its rights and remedies hereunder,
except (A) for the filing under the Uniform Commercial Code as in effect in the
applicable jurisdiction of the financing statements described in Schedule V
hereto, all of which financing statements have been duly filed and are in full
force and effect, (B) with respect to the perfection of the security interest
created hereby in the United States Intellectual Property, for the recording of
the appropriate Assignment for Security, substantially in the form of Exhibit A
hereto in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, (C) with respect to the perfection of the
security interest created hereby in foreign Intellectual Property and Licenses,
for registrations and filings in jurisdictions located outside of the United
States and covering rights in such jurisdictions relating to the Intellectual
Property and Licenses, (D) with respect to any action that may be necessary to
obtain control in Collateral described in Sections 5(i) and 5(k) hereof, the
taking of such action and (D) the taking possession of all Documents, Chattel
Paper, Instruments and cash constituting Collateral.

(m)       This Agreement creates in favor of the Agent for the benefit of the
Agent and the Lenders a legal, valid and enforceable security interest in the
Collateral, as security for the Obligations. The Agent’s having possession of
all Instruments, Documents, Chattel Paper and cash constituting Collateral and
obtaining control of all Collateral described in Sections 5(i) and 5(k) hereof
from time to time, the recording of the appropriate Assignment for Security
executed pursuant hereto in the United States Patent and Trademark Office and
the United States Copyright Office, as applicable, and the filing of the
financing statements described in Schedule V hereto and, with respect to the
Intellectual Property hereafter existing and not covered by an appropriate
Assignment for Security, the recording in the United States Patent and Trademark
Office or the United States Copyright Office, as applicable, of appropriate
instruments of assignment, result in the perfection of such security interests.
Such security interests are, or in the case of Collateral in which any Grantor
obtains rights after the date hereof, will be, perfected, first priority
security interests, subject only to the Permitted Liens and the taking of
actions described in this section 5(m). Such recordings and filings and all
other action necessary or desirable to perfect and protect such security
interest have been duly taken, except for (i) the Agent’s having possession of
Instruments, Documents, Chattel Paper and cash constituting Collateral after the
date hereof, (ii) the Agent obtaining control of any Collateral described in
Sections 5(i) and 5(k) of this Agreement after the date hereof, and (iii) the
other filings and recordations described in Section 4(l) hereof.

(n)         As of the date hereof, no Grantor holds any Commercial Tort Claims
or is aware of any such pending claims, except for such claims described in
Schedule VI.

(o)         The partnership interests or membership interests of each Grantor in
each of its Subsidiaries that is a partnership or a limited liability company
are not (i) dealt in or traded

 

 

-8-

 

 

 


--------------------------------------------------------------------------------

 

on securities exchanges or in securities markets, (ii) securities for purposes
of Article 8 of any relevant Uniform Commercial Code, (iii) investment company
securities within the meaning of Section 8-103 of any relevant Uniform
Commercial Code and (iv) evidenced by a certificate. Such partnership interests
or membership interests constitute General Intangibles.

SECTION 5.     Covenants as to the Collateral. So long as any of the Obligations
shall remain outstanding and all Commitments shall not have expired or
terminated, unless the Agent shall otherwise consent in writing:

(a)         Further Assurances. Each Grantor will at its expense, at any time
and from time to time, promptly execute and deliver all further instruments and
documents and take all further action that may be necessary or desirable or that
the Agent may reasonably request in order to (i) enable the Agent to perfect and
protect the security interest purported to be created hereby; (ii) enable the
Agent to exercise and enforce its rights and remedies hereunder in respect of
the Collateral; or (iii) otherwise effect the purposes of this Agreement,
including, without limitation: (A) marking conspicuously all Chattel Paper,
Licenses and Records pertaining to the Collateral with a legend, in form and
substance satisfactory to the Agent, indicating that such Chattel Paper, License
or Collateral is subject to the security interest created hereby, (B) if any
Account shall be evidenced by Promissory Notes or other Instruments or Chattel
Paper, delivering and pledging to the Agent hereunder such Promissory Notes,
Instruments or Chattel Paper, duly endorsed and accompanied by executed
instruments of transfer or assignment, all in form and substance satisfactory to
the Agent, (C) executing and filing (to the extent, if any, that such Grantor’s
signature is required thereon) or authenticating the filing of, such financing
or continuation statements, or amendments thereto, as may be necessary or
desirable or that the Agent may request in order to perfect and preserve the
security interest purported to be created hereby, (D) furnishing to the Agent
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral as the
Agent may reasonably request, all in reasonable detail, (E) if any Collateral
shall be in the possession of a third party, notifying such Person of the
Agent’s security interest created hereby and obtaining a written acknowledgment
from such Person that such Person holds possession of the Collateral for the
benefit of the Agent, which such written acknowledgement shall be in form and
substance reasonably satisfactory to the Agent, (F) if at any time after the
date hereof, any Grantor acquires or holds any Commercial Tort Claim,
immediately notifying the Agent in a writing signed by such Grantor setting
forth a brief description of such Commercial Tort Claim and granting to the
Agent a security interest therein and in the proceeds thereof, which writing
shall incorporate the provisions hereof and shall be in form and substance
satisfactory to the Agent and (G) taking all actions required by any earlier
versions of the Uniform Commercial Code or by other law, as applicable, in any
relevant Uniform Commercial Code jurisdiction, or by other law as applicable in
any foreign jurisdiction.

(b)         Location of Equipment and Inventory. Each Grantor will keep the
Equipment and Inventory (other than used Equipment and Inventory sold in the
ordinary course of business in accordance with Section 5(g) hereof) at one or
more of the locations specified therefor in Section 4(g) hereof or, upon not
less than 20 days’ prior written notice to the Agent accompanied by a new
Schedule III hereto indicating each new location of the Equipment and Inventory,
at such other locations in the continental United States or Canada, as the
Grantors may elect, provided that (i) all action has been taken to grant to the
Agent a perfected, first

 

 

-9-

 

 

 


--------------------------------------------------------------------------------

 

priority security interest in such Equipment and Inventory (subject only to
Permitted Liens), and (ii) the Agent’s rights in such Equipment and Inventory,
including, without limitation, the existence, perfection and priority of the
security interest created hereby in such Equipment and Inventory, are not
adversely affected thereby.

(c)         Condition of Equipment. Each Grantor will maintain or cause the
Equipment which is necessary to the proper conduct of its business to be
maintained and preserved in good condition, repair and working order, ordinary
wear and tear excepted, and will forthwith, or in the case of any loss or damage
to any Equipment promptly after the occurrence thereof, make or cause to be made
all repairs, replacements and other improvements in connection therewith which
are necessary or desirable, consistent with past practice, or which the Agent
may request to such end. Each Grantor will promptly furnish to the Agent a
statement describing in reasonable detail any loss or damage in excess of
$50,000 to any such Equipment.

(d)         Taxes, Etc. Each Grantor jointly and severally agrees to pay
promptly when due all property and other taxes, assessments and governmental
charges or levies imposed upon, and all claims (including claims for labor,
materials and supplies) against, the Equipment and Inventory, except to the
extent otherwise provided in the Loan Agreement.

 

(e)

Insurance.

(i)          Each Grantor will, at its own expense, maintain insurance
(including, without limitation, comprehensive general liability, hazard, rent
and business interruption insurance) with respect to all of its properties,
including, without limitation, its Equipment and Inventory and all real
properties leased or owned by it in such amounts, against such risks, in such
form and with responsible and reputable insurance companies or associations as
is required by any Governmental Authority having jurisdiction with respect
thereto or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated. Each policy for liability
insurance shall provide for all losses to be paid to the Agent as its interests
may appear, and each policy for property damage insurance shall provide for all
losses to be adjusted with, and paid directly to, the Agent for the benefit of
the Agent and the Lenders. In addition, each such policy shall (A) name each
Grantor and the Agent (and such other Persons as the Agent may designate from
time to time) as insured parties thereunder (without any representation or
warranty by or obligation upon the Agent or such other Person) as their
interests may appear, (B) contain an agreement by the insurer that any loss
thereunder shall be payable to the Agent on its own account notwithstanding any
action, inaction or breach of representation or warranty by any Grantor, (C)
provide that there shall be no recourse against the Agent for payment of
premiums or other amounts with respect thereto and (D) provide that at least 30
days’ prior written notice of cancellation, lapse, expiration or other adverse
change shall be given to the Agent by the insurer. Each Grantor will, if so
requested by the Agent, deliver to the Agent original or duplicate policies of
such insurance and, as often as the Agent may reasonably request, a report of a
reputable insurance broker with respect to such insurance. Each Grantor will
also, at the request of the Agent, execute and deliver instruments of assignment
of such insurance policies assigning such policies to the Agent as security for
the Obligations and cause the respective insurers to acknowledge notice of such
assignment.

 

 

 

-10-

 

 

 


--------------------------------------------------------------------------------

 

 

(ii)        Reimbursement under any liability insurance maintained by any
Grantor pursuant to this Section 5(e) may be paid directly to the Person who
shall have incurred liability covered by such insurance. In the case of any loss
involving damage to Equipment or Inventory, any proceeds of insurance maintained
by a Grantor pursuant to this Section 5(e) shall be paid to the Agent for the
benefit of the Agent and the Lenders in accordance with the terms of the Loan
Agreement.

(iii)       Upon the occurrence and during the continuance of an Event of
Default or upon any insurance payment in respect of any Equipment or Inventory,
all insurance payments in respect of such Equipment or Inventory shall be paid
to the Agent for the benefit of the Agent and the Lenders and applied as
specified in Section 7(b) hereof.

 

(f)

Provisions Concerning the Accounts and the Licenses.

(i)          No Grantor shall change (A) its name, organizational identification
number or FEIN, or (B) its jurisdiction of incorporation as set forth in Section
4(b) hereof, except that a Grantor may (x) change its name, organizational
identification number or FEIN or its jurisdiction of incorporation in connection
with a transaction permitted by Section 7.03 of the Loan Agreement and (y)
change its name upon at least 15 Business Days’ prior written notice by the
Administrative Borrower to the Agent of such change and so long as, at the time
of such written notification, such Person provides any financing statements or
fixture filings necessary to perfect and continue perfected the Agent’s Liens.
Each Grantor shall (x) immediately notify the Agent upon obtaining an
organizational identification number, if on the date hereof such Grantor did not
have such identification number, and (y) keep adequate records concerning the
Accounts and Chattel Paper and permit representatives of the Agent pursuant to
the terms of the Loan Agreement to inspect and make abstracts from such Records
and Chattel Paper.

(ii)        At any time an Event of Default has occurred and is continuing, upon
written request of the Agent, each Grantor will, except as otherwise provided in
this subsection (f), continue to collect, at its own expense, all amounts due or
to become due under the Accounts in accordance with its usual business practices
and the terms of the Loan Documents. In connection with such collections, each
Grantor may (and upon the occurrence and during the continuance of an Event of
Default, at the Agent’s direction, will) take such action as such Grantor or
(after the occurrence and during the continuance of an Event of Default) the
Agent, as the case may be, deem necessary or advisable to enforce collection or
performance of the Accounts; provided, however, that the Agent shall have the
right at any time, upon the occurrence and during the continuance of an Event of
Default, to notify the Account Debtors or obligors under any Accounts of the
assignment of such Accounts to the Agent and to direct such Account Debtors or
obligors to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Agent or its designated agent and, upon such
notification and at the expense of such Grantor and to the extent permitted by
law, to enforce collection of any such Accounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done. After receipt by any Grantor of a notice
from the Agent that the Agent has notified, intends to notify, or has enforced
or intends to enforce a Grantor’s rights against the Account Debtors or obligors
under any Accounts as referred to in the proviso to the immediately preceding
sentence, (A) all amounts and proceeds (including Instruments) received by such
Grantor in respect of the Accounts shall be received in

 

 

-11-

 

 

 


--------------------------------------------------------------------------------

 

trust for the benefit of the Agent hereunder, shall be segregated from other
funds of such Grantor and shall be forthwith paid over to the Agent or its
designated agent in the same form as so received (with any necessary
endorsement) to be held as cash collateral and either (i) credited to the Loan
Account so long as no Event of Default shall have occurred and be continuing or
(ii) if an Event of Default shall have occurred and be continuing, applied as
specified in Section 7(b) hereof, and (B) such Grantor will not adjust, settle
or compromise the amount or payment of any Account or release wholly or partly
any Account Debtor or obligor thereof or allow any credit or discount thereon.
In addition, upon the occurrence and during the continuance of an Event of
Default, the Agent may (in its sole and absolute discretion) direct any or all
of the banks and financial institutions with which any Grantor either maintains
a Deposit Account or a lockbox or deposits the proceeds of any Accounts to send
immediately to the Agent or its designated agent by wire transfer (to such
account as the Agent shall specify, or in such other manner as the Agent shall
direct) all or a portion of such securities, cash, investments and other items
held by such institution. Any such securities, cash, investments and other items
so received by the Agent or its designated agent shall (in the sole and absolute
discretion of the Agent) be held as additional Collateral for the Obligations or
distributed in accordance with Section 7 hereof.

(iii)       Upon the occurrence and during the continuance of any breach or
default under any License described in Schedule II hereto by any party thereto
other than a Grantor, (A) the relevant Grantor will, promptly after obtaining
knowledge thereof, give the Agent written notice of the nature and duration
thereof, specifying what action, if any, it has taken and proposes to take with
respect thereto, (B) no Grantor will, without the prior written consent of the
Agent, declare or waive any such breach or default or affirmatively consent to
the cure thereof or exercise any of its remedies in respect thereof, and (C)
after the occurrence and during the continuance of an Event of Default, each
Grantor will, upon written instructions from the Agent and at such Grantor’s
expense, take such action as the Agent may deem necessary or advisable in
respect thereof.

(iv)       Each Grantor will, at its expense, promptly deliver to the Agent a
copy of each notice or other communication received by it by which any other
party to any License referred to in Schedule II hereto which purports to
exercise any of its rights or affect any of its obligations thereunder, together
with a copy of any reply by such Grantor thereto.

(v)         Each Grantor will exercise promptly and diligently each and every
right which it may have under each License described in Schedule II hereto
(other than any right of termination) and will duly perform and observe in all
respects all of its obligations under each such License and will take all action
necessary to maintain such Licenses in full force and effect. No Grantor will,
without the prior written consent of the Agent, cancel, terminate, amend or
otherwise modify in any respect, or waive any provision of, any such License.

 

(g)

Transfers and Other Liens.

(i)          Except to the extent expressly permitted by Section 7.03 and
Section 7.08 (to the extent that any transfer permitted by such Section 7.08
would be deemed Collateral) of the Loan Agreement, no Grantor will sell, assign
(by operation of law or otherwise), lease, license, exchange or otherwise
transfer or dispose of any of the Collateral.

 

 

 

-12-

 

 

 


--------------------------------------------------------------------------------

 

 

(ii)        Except to the extent expressly permitted by the Loan Agreement, no
Grantor will create, suffer to exist or grant any Lien upon or with respect to
any Collateral.

 

(h)

Intellectual Property.

(i)          If applicable, each Grantor has duly executed and delivered the
applicable Assignment for Security in the form attached hereto as Exhibit A.
Each Grantor (either itself or through licensees) will, and will cause each
licensee thereof to, take all action necessary to maintain all of the
Intellectual Property in full force and effect, including, without limitation,
using the proper statutory notices and markings and using the Trademarks on each
applicable trademark class of goods in order to so maintain the Trademarks in
full force, free from any claim of abandonment for non-use, and no Grantor will
(nor permit any licensee thereof to) do any act or knowingly omit to do any act
whereby any Intellectual Property may become invalidated; provided, however,
that so long as no Event of Default has occurred and is continuing, no Grantor
shall have an obligation to use or to maintain any Intellectual Property
(A) that relates solely to any product or work, that has been, or is in the
process of being, discontinued, abandoned or terminated, (B) that is being
replaced with Intellectual Property substantially similar to the Intellectual
Property that may be abandoned or otherwise become invalid, so long as the
failure to use or maintain such Intellectual Property does not materially
adversely affect the validity of such replacement Intellectual Property and so
long as such replacement Intellectual Property is subject to the Lien created by
this Agreement, (C) that is substantially the same as another Intellectual
Property that is in full force, so long the failure to use or maintain such
Intellectual Property does not materially adversely affect the validity of such
replacement Intellectual Property and so long as such other Intellectual
Property is subject to the Lien and security interest created by this Agreement
or (D) that is not material to the business of any Grantor or any line of
business of any Grantor. Each Grantor will cause to be taken all necessary steps
in any proceeding before the United States Patent and Trademark Office and the
United States Copyright Office or any similar office or agency in any other
country or political subdivision thereof to maintain each registration of the
Intellectual Property (other than the Intellectual Property described in the
proviso to the immediately preceding sentence), including, without limitation,
filing of renewals, affidavits of use, affidavits of incontestability and
opposition, interference and cancellation proceedings and payment of maintenance
fees, filing fees, taxes or other governmental fees. If any Intellectual
Property is infringed, misappropriated, diluted or otherwise violated in any
material respect by a third party, the Grantors shall (x) in the case of any
Intellectual Property described in Schedule II hereto, upon obtaining knowledge
of such infringement, misappropriation, dilution or other violation, promptly
notify the Agent and (y) to the extent the Grantors shall deem appropriate under
the circumstances, promptly sue for infringement, misappropriation, dilution or
other violation, seek injunctive relief where appropriate and recover any and
all damages for such infringement, misappropriation, dilution or other
violation, or take such other actions as the Grantors shall deem appropriate
under the circumstances to protect such Intellectual Property. Each Grantor
shall furnish to the Agent, from time to time upon the Agent’s request (which,
unless an Event of Default has occurred and is continuing, shall be made no more
frequently than quarterly), statements and schedules further identifying and
describing the Intellectual Property and Licenses, and such other reports in
connection with the Intellectual Property and Licenses as the Agent may
reasonably request, all in reasonable detail. Following receipt by the Agent of
any such statements, schedules or reports, the Grantors shall modify this
Agreement by amending Schedule II hereto to include any Intellectual Property or
License, as the case may be, which becomes part of

 

 

-13-

 

 

 


--------------------------------------------------------------------------------

 

the Collateral under this Agreement, and shall execute and authenticate such
documents and do such acts as shall be necessary or, in the reasonable business
judgment of the Agent, desirable to subject such Intellectual Property and
Licenses to the Lien and security interest created by this Agreement.
Notwithstanding anything herein to the contrary, upon the occurrence and during
the continuance of an Event of Default, no Grantor may abandon or otherwise
permit any Intellectual Property to become invalid without the prior written
consent of the Agent, and if any Intellectual Property is infringed,
misappropriated, diluted or otherwise violated in any material respect by a
third party, the Grantors will take such action as the Agent shall deem
appropriate under the circumstances to protect such Intellectual Property.

(ii)         In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for the registration of any
Trademark or Copyright or the issuance of any Patent with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, or in any similar office or agency of the United States or any
country or any political subdivision thereof, unless it gives the Agent prior
written notice thereof. Upon request of the Agent, each Grantor shall execute,
authenticate and deliver any and all assignments, agreements, instruments,
documents and papers as the Agent may reasonably request to evidence the Agent’s
security interest hereunder in such Intellectual Property and the General
Intangibles of such Grantor relating thereto or represented thereby, and each
Grantor hereby appoints the Agent its attorney-in-fact to execute and/or
authenticate and file all such writings for the foregoing purposes, all acts of
such attorney being hereby ratified and confirmed, and such power (being coupled
with an interest) shall be irrevocable until the termination of all Commitments,
the repayment of all of the Obligations in full and the termination of each of
the Loan Documents.

(i)          Deposit, Commodities and Securities Accounts. Prior to the date
hereof, each Grantor shall cause each bank and other financial institution
referred to in Schedule IV hereto to execute and deliver to the Agent a control
agreement, in form and substance reasonably satisfactory to the Agent, duly
executed by such Grantor and such bank or financial institution, or enter into
other arrangements in form and substance satisfactory to the Agent, pursuant to
which such institution shall irrevocably agree, inter alia, that (i) it will
comply at any time with the instructions originated by the Agent to such bank or
financial institution directing the disposition of cash, Commodity Contracts,
securities, Investment Property and other items from time to time credited to
such account, without further consent of such Grantor, which instructions the
Agent will not give to such bank or other financial institution in the absence
of a continuing Event of Default, (ii) all cash, Commodity Contracts,
securities, Investment Property and other items of such Grantor deposited with
such institution shall be subject to a perfected, first priority security
interest in favor of the Agent, (iii) any right of set off, banker’s Lien or
other similar Lien, security interest or encumbrance shall be fully waived as
against the Agent and (iv) upon receipt of written notice from the Agent during
the continuance of an Event of Default, such bank or financial institution shall
immediately send to the Agent by wire transfer (to such account as the Agent
shall specify, or in such other manner as the Agent shall direct) all such cash,
the value of any Commodity Contracts, securities, Investment Property and other
items held by it. Without the prior written consent of the Agent, no Grantor
shall make or maintain any Deposit Account, Commodity Account or Securities
Account except for the accounts set forth in Schedule IV hereto. The provisions
of this paragraph 5(i) shall not apply to (i) Deposit Accounts for which the
Agent is the depositary and (ii) Deposit Accounts specially and exclusively used

 

 

-14-

 

 

 


--------------------------------------------------------------------------------

 

for petty cash (provided that the aggregate balance of the funds on deposit in
all such petty cash Deposit Accounts shall not exceed $25,000), payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of a
Grantor’s salaried employees.

 

(j)

Intentionally Omitted.

(k)         Control. Each Grantor hereby agrees to take any or all action that
may be necessary or desirable or that the Agent may request in order for the
Agent to obtain control in accordance with Sections 9-104, 9-105, 9-106, and
9-107 of the Code with respect to the following Collateral: (i) Deposit
Accounts, (ii) Electronic Chattel Paper, (iii) Investment Property and (iv)
Letter-of-Credit Rights.

(l)          Inspection and Reporting. Each Grantor shall permit the Agent or
any agents or representatives thereof or such professionals or other Persons as
the Agent and the Lenders may designate (i) to examine and make copies of and
abstracts from such Grantor’s records and books of account, (ii) to visit and
inspect its properties, (iii) to verify materials, leases, notes, Accounts,
Inventory and other assets of such Grantor from time to time, (iv) to conduct
audits, physical counts, appraisals and/or valuations, Phase I and Phase II
Environmental Site Assessments or examinations at the locations of such Grantor
and (v) to discuss such Grantor’s affairs, finances and accounts with any of its
directors, officers, managerial employees, independent accountants or any of its
other representatives, in each case as provided in the Loan Agreement.

(m)       Partnership and Limited Liability Company Interest. No Grantor that is
a partnership or a limited liability company shall, nor shall any Grantor with
any Subsidiary that is a partnership or a limited liability company, permit such
partnership interests or membership interests to (i) be dealt in or traded on
securities exchanges or in securities markets, (ii) become a security for
purposes of Article 8 of any relevant Uniform Commercial Code, (iii) become an
investment company security within the meaning of Section 8-103 of any relevant
Uniform Commercial Code or (iv) be evidenced by a certificate. Each Grantor
agrees that such partnership interests or membership interests shall constitute
General Intangibles.

 

SECTION 6.

Additional Provisions Concerning the Collateral .

(a)         Each Grantor hereby (i) authorizes the Agent at any time and from
time to time to file financing statements, continuation statements and
amendments thereto that describe the Collateral as all assets of such Grantor or
words of similar effect and that contain any other information required by Part
5 of Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement, continuation statement or amendment, including whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor, and (ii) ratifies such
authorization to the extent that the Agent has filed any such financing or
continuation statements, or amendments thereto prior to the date hereof. Each
Grantor agrees to furnish any such information to the Agent promptly upon
request.

(b)         Each Grantor hereby irrevocably appoints the Agent as its
attorney-in-fact and proxy, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, from time to time in the
Agent’s discretion, to take any action and to

 

 

-15-

 

 

 


--------------------------------------------------------------------------------

 

execute any instrument which the Agent may deem necessary or advisable to
accomplish the purposes of this Agreement (such right not to be exercised by the
Agent unless a Default or an Event of Default has occurred) (subject to the
rights of a Grantor under this Agreement), including, without limitation, (i) to
obtain and adjust insurance required to be paid to the Agent for the benefit of
the Agent and Lenders pursuant to Section 5(e) hereof, (ii) to ask, demand,
collect, sue for, recover, compound, receive and give acquittance and receipts
for moneys due and to become due under or in respect of any Collateral, (iii) to
receive, endorse, and collect any drafts or other instruments, documents and
chattel paper in connection with clause (i) or (ii) above, (iv) to file any
claims or take any action or institute any proceedings which the Agent may deem
necessary or desirable for the collection of any Collateral or otherwise to
enforce the rights of the Agent and the Lenders with respect to any Collateral,
and (v) to execute assignments, licenses and other documents to enforce the
rights of the Agent and the Lenders with respect to any Collateral. This power
is coupled with an interest and is irrevocable until the termination of all
Commitments and the repayment of all of the Obligations in full.

(c)         For the purpose of enabling the Agent to exercise rights and
remedies hereunder, at such time as the Agent shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, each Grantor hereby
grants to the Agent, to the extent assignable, an irrevocable, non-exclusive
license (exercisable without payment of royalty or other compensation to any
Grantor) to use, assign, license or sublicense any Intellectual Property now
owned or hereafter acquired by any Grantor, wherever the same may be located,
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof. Notwithstanding anything contained herein
to the contrary, but subject to the provisions of the Loan Agreement that limit
the right of a Grantor to dispose of its property and Section 5(h) hereof, so
long as no Event of Default shall have occurred and be continuing, each Grantor
may exploit, use, enjoy, protect, license, sublicense, assign, sell, dispose of
or take other actions with respect to the Intellectual Property in the ordinary
course of its business. In furtherance of the foregoing, unless an Event of
Default shall have occurred and be continuing, the Agent shall from time to
time, upon the request of a Grantor, execute and deliver any instruments,
certificates or other documents, in the form so requested, which such Grantor
shall have certified are appropriate (in such Grantor’s judgment) to allow it to
take any action permitted above (including relinquishment of the license
provided pursuant to this clause (c) as to any Intellectual Property). Further,
upon the termination of all Commitments and the payment in full of the all of
the Obligations, the Agent (subject to Section 10(e) hereof) shall release and
reassign to the Grantors all of the Agent’s right, title and interest in and to
the Intellectual Property, and the Licenses, all without recourse,
representation or warranty whatsoever and at the Grantor’s sole expense. The
exercise of rights and remedies hereunder by the Agent shall not terminate the
rights of the holders of any licenses or sublicenses theretofore granted by any
Grantor in accordance with the second sentence of this clause (c). Each Grantor
hereby releases the Agent from any claims, causes of action and demands at any
time arising out of or with respect to any actions taken or omitted to be taken
by the Agent under the powers of attorney granted herein other than actions
taken or omitted to be taken through the Agent’s gross negligence or willful
misconduct, as determined by a final determination of a court of competent
jurisdiction.

(d)         If any Grantor fails to perform any agreement contained herein as
and when required, the Agent may itself perform, or cause performance of, such
agreement or

 

 

-16-

 

 

 


--------------------------------------------------------------------------------

 

obligation, in the name of such Grantor or the Agent, and the expenses of the
Agent incurred in connection therewith shall be jointly and severally payable by
the Grantors pursuant to Section 8 hereof and shall be secured by the
Collateral.

(e)         The powers conferred on the Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Except for the safe custody of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, the Agent shall
have no duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral.

(f)         Anything herein to the contrary notwithstanding (i) each Grantor
shall remain liable under the Licenses and otherwise with respect to any of the
Collateral to the extent set forth therein to perform all of its obligations
thereunder to the same extent as if this Agreement had not been executed,
(ii) the exercise by the Agent of any of its rights hereunder shall not release
any Grantor from any of its obligations under the Licenses or otherwise in
respect of the Collateral, and (iii) the Agent shall not have any obligation or
liability by reason of this Agreement under the Licenses or with respect to any
of the other Collateral, nor shall the Agent be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

SECTION 7.     Remedies Upon Default. If any Event of Default shall have
occurred and be continuing:

(a)         The Agent may exercise in respect of the Collateral, in addition to
any other rights and remedies provided for herein or otherwise available to it,
all of the rights and remedies of a secured party upon default under the Code
(whether or not the Code applies to the affected Collateral), and also may
(i) take absolute control of the Collateral, including, without limitation,
transfer into the Agent’s name or into the name of its nominee or nominees (to
the extent the Agent has not theretofore done so) and thereafter receive, for
the benefit of the Agent, all payments made thereon, give all consents, waivers
and ratifications in respect thereof and otherwise act with respect thereto as
though it were the outright owner thereof, (ii) require each Grantor to, and
each Grantor hereby agrees that it will at its expense and upon request of the
Agent forthwith, assemble all or part of the Collateral as directed by the Agent
and make it available to the Agent at a place or places to be designated by the
Agent that is reasonably convenient to both parties, and the Agent may enter
into and occupy any premises owned or leased by any Grantor where the Collateral
or any part thereof is located or assembled for a reasonable period in order to
effectuate the Agent’s rights and remedies hereunder or under law, without
obligation to any Grantor in respect of such occupation, and (iii) without
notice except as specified below and without any obligation to prepare or
process the Collateral for sale, (A) sell the Collateral or any part thereof in
one or more parcels at public or private sale, at any of the Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Agent may deem commercially reasonable
and/or (B) lease, license or dispose of the Collateral or any part thereof upon
such terms as the Agent may deem commercially reasonable. Each Grantor agrees
that, to the extent notice of sale or any other disposition of the Collateral
shall be required by law, at least 10 days’ prior notice to a Grantor of the
time and place of any public sale or the time after which any private sale or
other

 

 

-17-

 

 

 


--------------------------------------------------------------------------------

 

disposition of the Collateral is to be made shall constitute reasonable
notification. The Agent shall not be obligated to make any sale or other
disposition of Collateral regardless of notice of sale having been given. The
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. Each Grantor hereby
waives any claims against the Agent and the Lenders arising by reason of the
fact that the price at which the Collateral may have been sold at a private sale
was less than the price which might have been obtained at a public sale or was
less than the aggregate amount of the Obligations, even if the Agent accepts the
first offer received and does not offer the Collateral to more than one offeree,
and waives all rights that such Grantor may have to require that all or any part
of the Collateral be marshalled upon any sale (public or private) thereof. Each
Grantor hereby acknowledges that (i) any such sale of the Collateral by the
Agent shall be made without warranty, (ii) the Agent may specifically disclaim
any warranties of title, possession, quiet enjoyment or the like, and (iii) such
actions set forth in clauses (i) and (ii) above shall not adversely effect the
commercial reasonableness of any such sale of the Collateral. In addition to the
foregoing, (i) upon notice to any Grantor from the Agent, each Grantor shall
cease any use of the Intellectual Property or any trademark, patent or copyright
similar thereto for any purpose described in such notice; (ii) the Agent may, at
any time and from time to time, upon 10 days’ prior notice to any Grantor,
license, whether general, special or otherwise, and whether on an exclusive or
non-exclusive basis, any of the Intellectual Property, throughout the universe
for such term or terms, on such conditions, and in such manner, as the Agent
shall in its sole discretion determine; and (iii) the Agent may, at any time,
pursuant to the authority granted in Section 6 hereof (such authority being
effective upon the occurrence and during the continuance of an Event of
Default), execute and deliver on behalf of a Grantor, one or more instruments of
assignment of the Intellectual Property (or any application or registration
thereof), in form suitable for filing, recording or registration in any country.

(b)         Any cash held by the Agent as Collateral and all Cash Proceeds
received by the Agent in respect of any sale of or collection from, or other
realization upon, all or any part of the Collateral may, in the discretion of
the Agent, be held by the Agent as collateral for, and/or then or at any time
thereafter applied (after payment of any amounts payable to the Agent pursuant
to Section 8 hereof) in whole or in part by the Agent against, all or any part
of the Obligations in such order as the Agent shall elect, consistent with the
provisions of the Loan Agreement. Any surplus of such cash or Cash Proceeds held
by the Agent and remaining after termination of all Commitments and the payment
in full of all of the Obligations, shall be paid over to whomsoever shall be
lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct.

(c)         In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Agent and the
Lenders are legally entitled, the Grantors shall be jointly and severally liable
for the deficiency, together with interest thereon at the highest rate specified
in any applicable Loan Document for interest on overdue principal thereof or
such other rate as shall be fixed by applicable law, together with the costs of
collection and the reasonable fees, costs, expenses and other client charges of
any attorneys employed by the Agent to collect such deficiency.

 

 

 

-18-

 

 

 


--------------------------------------------------------------------------------

 

 

(d)         Each Grantor hereby acknowledges that if the Agent complies with any
applicable state or federal law requirements in connection with a disposition of
the Collateral, such compliance will not adversely affect the commercial
reasonableness of any sale or other disposition of the Collateral.

(e)         The Agent shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of the Agent’s rights hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights, however existing or arising. To the extent that
any Grantor lawfully may, such Grantor hereby agrees that it will not invoke any
law relating to the marshalling of collateral which might cause delay in or
impede the enforcement of the Agent’s rights under this Agreement or under any
other instrument creating or evidencing any of the Obligations or under which
any of the Obligations is outstanding or by which any of the Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, each Grantor hereby irrevocably waives the benefits of all such
laws.

 

SECTION 8.

Indemnity and Expenses .

(a)         Each Grantor jointly and severally agrees to defend, protect,
indemnify and hold each Indemnitee harmless from and against any and all
damages, losses, liabilities, obligations, penalties, fees, costs and expenses
(including, without limitation, reasonable legal fees, costs and expenses of
counsel) to the extent that they arise out of or otherwise result from this
Agreement (including, without limitation, enforcement of this Agreement);
provided, however, that the Grantors shall not have any obligation under this
Section 8(a) to any Indemnitee caused by such Person’s gross negligence or
willful misconduct, as determined by a final judgment of a court of competent
jurisdiction.

(b)         Each Grantor jointly and severally agrees to pay to the Agent upon
demand the amount of any and all costs and expenses, including the reasonable
fees, costs, expenses and disbursements of counsel for the Agent and of any
experts and agents (including, without limitation, any collateral trustee which
may act as agent of the Agent), which the Agent may incur in connection with
(i) the preparation, negotiation, execution, delivery, recordation,
administration, amendment, waiver or other modification or termination of this
Agreement, (ii) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any Collateral, (iii) the exercise
or enforcement of any of the rights of the Agent hereunder, or (iv) the failure
by any Grantor to perform or observe any of the provisions hereof.

SECTION 9.     Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied or delivered by hand, Federal
Express or other reputable overnight courier, if to a Grantor, to it in care of
the Administrative Borrower at its address specified in the Loan Agreement and
if to the Agent, to it at its address specified in the Loan Agreement; or as to
any such Person, at such other address as shall be designated by such Person in
a written notice to such other Person complying as to delivery with the terms of
this Section 9. All such notices

 

 

-19-

 

 

 


--------------------------------------------------------------------------------

 

and other communications shall be effective (a) if sent by certified mail,
postage prepaid and return receipt requested, when received or 3 days after
deposited in the mails, whichever occurs first, (b) if telecopied, when
transmitted and confirmation received, or (c) if delivered by hand, Federal
Express or other reputable overnight courier, upon delivery.

SECTION 10.      Security Interest Absolute. All rights of the Agent and the
Lenders, all Liens and all obligations of each of the Grantors hereunder shall
be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Loan Agreement or any other Loan Document, (b) any change
in the time, manner or place of payment of, or in any other term in respect of,
all or any of the Obligations, or any other amendment or waiver of or consent to
any departure from the Loan Agreement or any other Loan Document, (c) any
exchange or release of (except to the extent of such release), or non-perfection
of any Lien on any Collateral, or any release or amendment or waiver of or
consent to departure from any guaranty, for all or any of the Obligations, or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any of the Grantors in respect of the Obligations other
than payment in full of all Obligations. All authorizations and agencies
contained herein with respect to any of the Collateral are irrevocable and
powers coupled with an interest.

 

SECTION 11.

Miscellaneous .

(a)         No amendment of any provision of this Agreement (including any
Schedule attached hereto) shall be effective unless it is in writing and signed
by each Grantor and the Agent, and no waiver of any provision of this Agreement,
and no consent to any departure by any Grantor therefrom, shall be effective
unless it is in writing and signed by the Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

(b)         No failure on the part of the Agent or the Lenders to exercise, and
no delay in exercising, any right hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The rights and remedies of the Agent and the Lenders provided
herein and in the other Loan Documents are cumulative and are in addition to,
and not exclusive of, any rights or remedies provided by law. The rights of the
Agent and the Lenders under any Loan Document against any party thereto are not
conditional or contingent on any attempt by such Person to exercise any of its
rights under any other Loan Document against such party or against any other
Person, including but not limited to, any Grantor.

(c)         Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
portions hereof or thereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

(d)         This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the later of (A)
the payment in full of all of the Obligations and (B) after the termination of
all Commitments and (ii) be binding on each Grantor

 

 

-20-

 

 

 


--------------------------------------------------------------------------------

 

and all other Persons who become bound as debtor to this Agreement in accordance
with Section 9-203(d) of the Code and shall inure, together with all rights and
remedies of the Agent and the Lenders hereunder, to the benefit of the Agent and
the Lenders and their respective permitted successors, transferees and assigns.
Without limiting the generality of clause (ii) of the immediately preceding
sentence, the Agent and the Lenders may assign or otherwise transfer their
rights and obligations under this Agreement and any other Loan Document in
accordance with the provisions of the Loan Agreement, to any other Person and
such other Person shall thereupon become vested with all of the benefits in
respect thereof granted to the Agent and the Lenders herein or otherwise. Upon
any such permitted assignment or transfer, all references in this Agreement to
any such Agent or any such Lender shall mean the assignee of such Agent or such
Lender. None of the rights or obligations of any Grantor hereunder may be
assigned or otherwise transferred without the prior written consent of the
Agent, and any such assignment or transfer shall be null and void.

(e)         Upon the satisfaction in full of the Obligations and the termination
of all Commitments, (i) this Agreement and the security interests and licenses
created hereby shall terminate and all rights to the Collateral shall revert to
the Grantors and (ii) the Agent will, upon the Grantors’ request and at the
Grantors’ expense, without any representation, warranty or recourse whatsoever,
(A) return to the Grantors such of the Collateral as shall not have been sold or
otherwise disposed of or applied pursuant to the terms hereof and (B) execute
and deliver to the Grantors such documents as the Grantors shall reasonably
request to evidence such termination.

(f)         THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY
MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND
PERFECTION OR THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF
THE SECURITY INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

(g)         ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY DOCUMENT RELATED THERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK IN THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO THE

 

 

-21-

 

 

 


--------------------------------------------------------------------------------

 

GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.

(h)        EACH OF THE GRANTORS (AND BY ITS ACCEPTANCE OF THE BENEFITS OF THIS
AGREEMENT, THE AGENT) WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, VERBAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.

(i)          Each Grantor irrevocably consents to the service of process of any
of the aforesaid courts in any such action, suit or proceeding by the mailing of
copies thereof by registered or certified mail (or any substantially similar
form of mail), postage prepaid, to such Grantor at its address provided herein,
such service to become effective 10 days after such mailing.

(j)          Nothing contained herein shall affect the right of the Agent to
serve process in any other manner permitted by law or commence legal proceedings
or otherwise proceed against any Grantor or any property of any Grantor in any
other jurisdiction.

(k)         Each Grantor irrevocably and unconditionally waives any right it may
have to claim or recover in any legal action, suit or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

(l)          Section headings herein are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.

(m)       This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together constitute one in the same
Agreement. Delivery of an executed counterpart of this Agreement by facsimile
shall be equally effective as delivery of an original executed counterpart.

(n)         All of the obligations of the Grantors hereunder are joint and
several. The Agent may, in its sole and absolute discretion, enforce the
provisions hereof against any of the Grantors and shall not be required to
proceed against all Grantors jointly or seek payment from the Grantors ratably.
In addition, the Agent may, in its sole and absolute discretion, select the
Collateral of any one or more of the Grantors for sale or application to the
Obligations, without regard to the ownership of such Collateral, and shall not
be required to make such selection ratably from the Collateral owned by all of
the Grantors. The release or discharge of any Grantor by the Agent shall not
release or discharge any other Grantor from the obligations of such Person
hereunder.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

-22-

 

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

GRANTORS:

CENUCO, INC.

 

By:

/s/ Joseph A. Falsetti

Name: Joseph A. Falsetti

Title: President & Chief Executive Officer

HERMES ACQUISITION COMPANY I LLC

 

By:

/s/ Joseph A. Falsetti

Name: Joseph A. Falsetti

Title: President & Chief Executive Officer

LANDER INTANGIBLES CORPORATION

 

By:

/s/ Joseph A. Falsetti

Name: Joseph A. Falsetti

Title: President & Chief Executive Officer

LANDER CO., INC.

 

By:

/s/ Joseph A. Falsetti

Name: Joseph A. Falsetti

Title: President & Chief Executive Officer

HERMES REAL ESTATE I LLC

 

By:

/s/ Joseph A. Falsetti

Name: Joseph A. Falsetti

Title: President & Chief Executive Officer

LANDER CO. CANADA LIMITED

 

By:

/s/ Joseph A. Falsetti

Name: Joseph A. Falsetti

Title: President & Chief Executive Officer

 

 

 

- 23 -

 

 

 


--------------------------------------------------------------------------------

 

DANA HOLDINGS, LLC

 

By:

/s/ Joseph A. Falsetti

Name: Joseph A. Falsetti

 

Title: Manager

MARNAN, LLC

 

By:

/s/ Mark I. Massad

Name: Mark I. Massad

Title: Manager  

 

 

-24-

 

 

 


--------------------------------------------------------------------------------

 

 

[SCHEDULES OMITTED]

 

 

 

 

 

 

 


--------------------------------------------------------------------------------